An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUFHEME Goum'

OF

NEVADA

16}: ilk/[ﬁx

1N THE SUPREME COURT OF THE STATE OF NEVADA

FREDRICA C. BALLARD, No; 66515
Appellant:
VS.
LAS VEGAS METROPOLITAN POLICE FE L E D
DEPARTMENT, JUL 03 2015
. ,ﬁmdentg“

TRACE Kt LINDEMAM
CLERK OF SUPREME COURT

   

ORDER DISMISSING APPEAL
On April 13, 2015, this court entered an order giving appellant

 

DEPUTY SLER '

15 days to ﬁle the transcript request form and 40 days to file and serve the
Appellant’s civil prOper person

To date,

civil proper person appeal statement.
appeal statement was due in this court by May 26, 20.15.
appellant has failed to ﬁle a transcript request form or the civil proper
person appeal statement or otherwise respond to this court’s directive.
Accordingly, we» conclude that appellant has abandoned this appeal? and

we

ORDER this appeal DISMISSED.

 

ce: Hon. Douglas Smith, District Judge
Fred rioa Charlee Ballard
Clark County Dietrict Attorney
Eighth District Court Clerk

(540985